DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/102,565, last communication received on 11/24/2020. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,893,084 B2 (hereinafter P084) in view of U.S. Patent Application Publication 2017/0164067 A1 to BREBION et al. (hereinafter BREBION).

Claim 1 of the Instant Application
Claim 1 of P084
A method, comprising:
A method, comprising:
receiving, at a client device, a multimedia file from a server device, the multimedia file including a plurality of chunks of varying quality, wherein each of the plurality of chunks includes sequential data unique to that chunk;
receiving, at a client device, a multimedia file from a server device, the multimedia file including a plurality of chunks, wherein the chunks are of varying quality;
arranging, based on the unique sequential data, each of the plurality of chunks in a sequence;

streaming the multimedia file based on the arranged plurality of chunks;
streaming the multimedia file based on the received plurality of chunks;
determining, by the client device, a first subset of the plurality of chunks that meet a quality threshold, and a second subset of the plurality of chunks that do not meet the quality threshold;
determining, by the client device, a first subset of the plurality of chunks that meet a quality threshold, and a second subset of the plurality of chunks that do not meet the quality threshold;

performing, in response to determining that a bandwidth characteristic satisfies a threshold, two or more iterations of: identifying, by the client device, a lowest quality chunk of the second subset;
requesting, by the client device and from the server device, a replacement chunk for the lowest quality chunk of the second subset;
receiving, by the client device and from the server device, the one or more replacement chunks for the one or more chunks of the second subset, wherein the one or more replacement chunks meet the quality threshold;
receiving, by the client device and from the server device, the replacement chunk for the lowest quality chunk of the second subset, wherein the replacement chunk meets the quality threshold; and
replacing, by the client device, the one or more chunks of the second subset with the one or more replacement chunks; and
replacing, by the client device, the lowest quality chunk of the second subset with the replacement chunk; and
storing the multimedia file.
after performing the two or more iterations, storing the multimedia file.



BREBION discloses each of a plurality of chunks includes sequential data unique to that chunk; arranging, based on the unique sequential data, each of the plurality of chunks in a sequence (The chunks of each frame of the multicast side stream may be arranged in increasing sequence order, i.e. considering that a chunk identified by a sequence number C is transmitted in a frame of the multicast reference stream, the frame of the multicast side stream transmitted in the same transmission period contains first the chunk identified by the sequence number C−2, then followed by a chunk identified by the sequence number C−1 and finally followed by a chunk identified by the sequence number C, BREBION, [0071]-[0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange chunks in a particular order as taught by BREBION to modify the method of P084 in order to provide a solution that allows increasing QoE from the standpoint of a device willing to receive an AV live content.

As to claims 2-20, claims 1-20 of P084 in view of BREBION obviously disclose all limitation in claims 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0189064 A1 to CILLI et al. (hereinafter CILLI) in view of BREBION.

As to claim 1, CILLI teaches a method (system, methods and apparatus, CILLI, Abstract), comprising:
receiving, at a client device, a multimedia file from a server device, the multimedia file including a plurality of chunks of varying quality (In operation, a wireless (or fixed audiovisual transmitter) A/V source transmitter 150 captures video imagery to be streamed to some A/V receiver 102 in the network. The wireless A/V source transmitter 150 uses some form of adaptive bit rate streaming to account for the varying wireless resources and resources in the network, CILLI, [0034]-[0037], Fig. 2).
CILLI does not explicitly discloses wherein each of the plurality of chunks includes sequential data unique to that chunk; arranging, based on the unique sequential data, each of the plurality of chunks in a sequence;
BREBION discloses each of a plurality of chunks includes sequential data unique to that chunk; arranging, based on the unique sequential data, each of the plurality of The chunks of each frame of the multicast side stream may be arranged in increasing sequence order, i.e. considering that a chunk identified by a sequence number C is transmitted in a frame of the multicast reference stream, the frame of the multicast side stream transmitted in the same transmission period contains first the chunk identified by the sequence number C−2, then followed by a chunk identified by the sequence number C−1 and finally followed by a chunk identified by the sequence number C, BREBION, [0071]-[0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange chunks in a particular order as taught by BREBION to modify the method of CILLI in order to provide a solution that allows increasing QoE from the standpoint of a device willing to receive an AV live content.
CILLI-BREBION discloses
streaming the multimedia file based on the arranged plurality of chunks (In operation, a wireless (or fixed audiovisual transmitter) A/V source transmitter 150 captures video imagery to be streamed to some A/V receiver 102 in the network. The wireless A/V source transmitter 150 uses some form of adaptive bit rate streaming to account for the varying wireless resources and resources in the network, CILLI, [0034]-[0037], Fig. 2);
determining, by the client device, a first subset of the plurality of chunks that meet a quality threshold (the received video segment is stored for archival purposes. Referring to box 245, the received video segment may be stored if it has a quality level at or exceeding a threshold quality level, if it has a high quality level, if it has a medium quality level, if it has a minimum quality level if it has any quality level (i.e., any received segment is stored), CILLI, [0056]-[0065], [0005], [0041], [0069]-[0073]), and a second subset of the plurality of chunks that do not meet the quality threshold (CILLI, [0056]-[0065], [0069]-[0073]);
after determining that a bandwidth characteristic satisfies a threshold, requesting, by the client device and from the server device, one or more replacement chunks for one or more chunks of the second subset (as transmission channel capacity improves such as due to improved bandwidth, reduced delay or jitter and the like, requests for archival quality segments may be opportunistically inserted or nested within the normal sequence of video segment requests, CILLI, [0056]-[0065], [0028], [0035]-[0037], [0041],  [0069]-[0073]);
receiving, by the client device and from the server device, the one or more replacement chunks for the one or more chunks of the second subset, wherein the one or more replacement chunks meet the quality threshold (At step 330, higher quality segments are requested. At step 340, the low quality segments received during the video streaming session are replaced with the requested higher quality segments, CILLI, [0069]-[0073], [0056]-[0065], [0028], [0035]-[0037], [0041]);
replacing, by the client device, the one or more chunks of the second subset with the one or more replacement chunks (At step 330, higher quality segments are requested. At step 340, the low quality segments received during the video streaming session are replaced with the requested higher quality segments, CILLI, [0069]-[0073], [0056]-[0065], [0028], [0035]-[0037], [0041]); and
The original streamed video is viewed as it is streaming. These video segments are stored. Later the video can be enhanced to the highest quality by requesting only those video segments that are not already at the highest quality, CILLI, [0069]-[0073], [0056]-[0065], [0028], [0035]-[0037], [0041]).

As to claim 2, CILLI-BREBION discloses the method of claim 1, wherein the plurality of chunks is received using an adaptive bit rate protocol (adaptive bitrate streaming, CILLI, [0012]-[0014], [0034]-[0037], Title, Fig. 2-3).

As to claim 4, CILLI-BREBION discloses the method of claim 1, further comprising storing a quality flag associated with each chunk, the quality flags associated with chunks of the first subset indicating a high-quality and the quality flags associated with chunks of the second subset indicating a low-quality (Referring to box 315, in various embodiments, the operation identifies the quality level associated with each saved video segment. The segments are segregated according to respective quality level associated with each segment. The quality level spans the spectrum from lower to highest quality level. The particular delineation between quality levels will depend on appropriate thresholds, CILLI, [0069]-[0073]).

As to claim 5, CILLI-BREBION discloses The method of claim 1, wherein the one or more replacement chunks are requested while the client device is idle (To archive a high quality copy of the video, the receiver at a later time requests only those segments of video that it did not previously receive at the highest quality. This will eliminate the need to resend the entire video session, but only require resending those parts (i.e., segments) that were not transmitted at the highest quality. This process can be performed when wireless resources are underutilized to reduce pressure on the wireless resources, CILLI, [0014]-[0015]).

As to claim 6, CILLI-BREBION discloses the method of claim 5, further comprising: determining that the client device has become idle based on an amount of time that has lapsed during which the client device is not streaming the multimedia file (To archive a high quality copy of the video, the receiver at a later time requests only those segments of video that it did not previously receive at the highest quality. This will eliminate the need to resend the entire video session, but only require resending those parts (i.e., segments) that were not transmitted at the highest quality. This process can be performed when wireless resources are underutilized to reduce pressure on the wireless resources, CILLI, [0013]-[0015]. Note “adaptive bitrate streaming have been developed because the video streaming experience depends greatly on varying bandwidth available over time on the wireless network and elsewhere” in CILLI, [0013], thus, if there is additional bandwidth available, ABS will increase quality of the streaming video to utilize the additional bandwidth. Hence, “when wireless resources are underutilized” (see CILLI, [0015]) means the system is not streaming. Accordingly, “become idle based on an amount of time that has lapsed during which the client device is not streaming the multimedia file” is disclosed)

CILLI-BREBION discloses the method of claim 1, wherein the requesting the one or more replacement chunks and the receiving the one or more replacement chunks comprises performing two or more iterations of: requesting, by the client device and from the server device, a replacement chunk for a lowest quality chunk of the second subset; and receiving, by the client device and from the server device, the replacement chunk for the lowest quality chunk of the second subset, wherein the replacement chunk meets the quality threshold (The original streamed video is viewed as it is streaming. These video segments are stored. Later the video can be enhanced to the highest quality by requesting only those video segments that are not already at the highest quality, CILLI, [0069]-[0073], [0056]-[0065], [0005], [0028], [0035]-[0037], [0041]. Note: “repeating said requesting, receiving and storing the video stream segment if associated with less than the first threshold quality level” in CILLI, [0005]).

As to claim 8, CILLI-BREBION discloses the method of claim 1, wherein, after the replacing the one or more chunks from the second subset with the one or more replacement chunks, the second subset meets the quality threshold (The original streamed video is viewed as it is streaming. These video segments are stored. Later the video can be enhanced to the highest quality by requesting only those video segments that are not already at the highest quality, CILLI, [0069]-[0073], [0056]-[0065], [0028], [0035]-[0037], [0041]. Note: “repeating said requesting, receiving and storing the video stream segment if associated with less than the first threshold quality level” in CILLI, [0005]).

CILLI in view of BREBION.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CILLI modified by BREBION as applied to claims 1 and 9 above, and further in view of China Patent Application Publication CN 108366299 A to JIN (hereinafter JIN).

As to claims 3 and 11, CILLI-BREBION discloses a method/CRM as set forth in claim 1/9 above.
 CILLI-BREBION does not explicitly discloses wherein the quality threshold is at least 1080p.
JIN discloses quality threshold is at least 1080p (In step S204, when the media file is a media file corresponding to the target network address of, detecting the current network connection speed. Specifically, when the media file is playing the stream media file, which is acquired by the target network address of the media file, the playing such file is cache adopt variable-play type, in the cache process, cache speed dependent on the current network link rate. Therefore, the need of detecting the current network connection speed, and the network link rate with the predetermined threshold value. wherein, the preset threshold can be to preset according to the picture quality of the media file, for example, image quality will be the high point is 1080P or higher, the preset threshold, picture quality is 720P, the preset threshold can be set low, picture quality is 480P, the predetermined threshold will be low, the embodiments of the present invention and is not limited to this, JIN, Page 4-5, Step 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set quality threshold as taught by JIN to modify the method/CRM of CILLI-BREBION in order to improve the playing effect and to meet the play requirement under various environments, and to improve experience of user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/1/2021